Citation Nr: 0212475	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  02-01 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

The propriety of the initial noncompensable evaluation 
assigned for service-connected scar of the right shoulder.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to March 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted service connection and assigned 
an initial noncompensable evaluation for right shoulder scar, 
from August 27, 2001.  Because the veteran's appeal involves 
the propriety of the initial rating assigned following a 
grant of service connection, the Board has characterized that 
issue in accordance with Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  Since the August 2001 effective date of the grant of 
service connection, the veteran's service-connected right 
shoulder scar has not been shown to objectively result in 
limitation of function of the right shoulder.  

2.  There is no evidence of repeated ulceration of the scar 
or that the scar is tender and painful.  There is no showing 
of any limitation secondary to the scar.

3.  Muscle injury has not been demonstrated.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for scar 
of the right shoulder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp.  2001); 38 C.F.R. 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 67 Fed. 
Reg. 49590-49599 (July 31, 2002) (effective August 30, 2002) 
(to be codified at 38 C.F.R. § 4.118 Diagnostic Codes 7803, 
7804, 7805).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

The record reflects that the veteran was provided with a 
statement of the case (SOC) and a supplemental statement of 
case (SSOC) during the pendency of this appeal.  These 
documents and proceedings provided notification of the 
information and medical evidence needed to support a claim 
for increase. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  The veteran has been afforded a personal 
hearing in March 2002.  He has also been afforded a VA 
examination, which included relevant medical opinion.  With 
regard to the adequacy of the examination, the Board notes 
that the examination report reflects that the VA examiner 
reviewed and recorded the past medical history, noted the 
veteran's current complaints, conducted examination, and 
offered appropriate assessment and diagnosis.  

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  The Board does not know of any additional 
relevant evidence, which is available.  As there is no 
additional evidence that needs to be obtained, there is no 
need for any more specific notice to the veteran than has 
already been provided.  See e.g., Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Therefore, the 
claim is ready for appellate review.

It is also noted that the rating criteria for scars were 
recently revised.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002) (effective August 30, 2002) (to be codified at 
38 C.F.R. § 4.118 Diagnostic Codes 7803, 7804, 7805).  Given 
the similarity of the old and new criteria and the findings 
in this case, both the old and new criteria can be applied, 
with no difference of result.  This matter will be addressed 
in greater detail below.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. 119 (1999).

The veteran's service-connected scar is currently rated under 
38 C.F.R. § 4.118, Diagnostic Code 7805 based on limitation 
of function of the part affected.  The affected area includes 
the right shoulder.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2001).

Compensable ratings may also be assigned under Diagnostic 
Codes 7803, and 7804 for superficial scars, which are poorly 
nourished, with repeated ulceration, or that are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118 
(2001).

Under the new criteria, a 10 percent rating would be assigned 
if a superficial scar is unstable, or where it is painful on 
examination.  Other scars are rated on limitation of motion 
of the part affected.  67 Fed. Reg. 49590-49599 (July 31, 
2002) (effective August 30, 2002) (to be codified at 
38 C.F.R. § 4.118 Diagnostic Codes 7803, 7804, 7805).

The service medical records show that the original shrapnel 
wound was superficial requiring sutures and described as 
slight.  The wound healed satisfactorily and the veteran was 
returned to duty.  At separation in 1946 the examiner noted a 
one-inch scar on the right shoulder which was well healed 
with no abnormalities.  There is no evidence that the wound 
was more than a superficial, which did not involve 
debridement or infection and resulted in only a minimal scar.

In August 2001 the veteran filed a claim for service 
connection for residuals of the right shoulder shrapnel 
wound.  In support of his claim is an October 2001 VA 
examination report.  The veteran reported a history of scars 
from shrapnel wound sustained wile on active duty.  He denied 
any symptomatology regarding these.  There was no pain or 
tenderness due to the scar.  Examination revealed a 2-
centimeter circular scar in the area of the right scapula.  
The texture was slightly rugged and it was not adherent to 
underlying structures.  There was no ulceration or breakdown 
of skin.  There was very slight depression of the scar but no 
apparent tissue loss, inflammation, edema or keloid 
formation.  The color of the scar was slightly paler compared 
to the surrounding skin.  There was no disfigurement and no 
limitation of motion.  The diagnosis was scar on the right 
scapula, 2 centimeters in radius with no residual symptoms.  

The record contains no additional documentation of complaints 
or treatment for the right shoulder scar.

In a November 2001 rating decision service connection was 
established for the right shoulder scar and a noncompensable 
evaluation was assigned.

During his personal hearing in March 2002, the veteran 
testified as to the facts surrounding his inservice injury 
and his subsequent treatment, which required only a local 
anesthetic.  He also testified as to his current condition 
and disability.  The veteran testified that over the years he 
has treated his periodic itching and stiffness with topical 
creams.  He denied any pain or numbness associated with the 
scar and the weather does not seem to affect it.  The veteran 
testified that he has not sought VA or private treatment for 
his right shoulder scar.  

A review of the medical evidence reveals very few, if any, 
clinical findings attributable to the scar, including when 
the veteran recently underwent VA examination in 2001.  
Although he complained of itching and stiffness, he indicated 
on examination and through testimony that the scar itself was 
not a problem.  In this case, there is no evidence whatsoever 
to indicate that the veteran's scar, specifically, limits the 
right shoulder function in any regard.  Indeed, the scar is 
shown to be well healed, and nonadherent, and the only 
medical findings (based on the veteran's subjective 
complaint) that are pertinent to the scar are that there has 
been some itching and stiffness in the area of the scar.  As 
such a noncompensable evaluation for the veteran's service 
connected scar is the proper rating under the provision of 
Diagnostic Code 7805.  Moreover, the scar, itself, is not 
shown to either result in repeated ulceration, nor to be 
tender and painful, so as to warrant assignment of a 
compensable evaluation under either Diagnostic Code 7803 or 
7804, respectively.  See 38 C.F.R. § 4.118.

Parenthetically, although the VA's schedule for rating skin 
disorders was revised as of August 30, 2002, there is no 
projected change in outcome.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  Even if the amended provisions are applied 
to the facts of this case, a compensable evaluation would not 
be warranted.  Under the new criteria, there are no 
manifestations that would warrant a compensable evaluation 
under the scarring codes.

The veteran's representative has also contended that the 
veteran should have been evaluated for possible muscle injury 
to the right scapula.  However, service medical records do 
not clearly establish specific muscle injury associated with 
the shrapnel wound.  Moreover, post-service medical records 
have essentially ruled out muscle injury residuals.  While 
the Board by no means discounts the fact that this was a 
combat incurred wound, the clinical records demonstrate that 
treatment was relatively brief and the veteran was promptly 
returned to duty, which clearly reflects on the severity of 
the wound.  At the initial post service examination, the 
veteran acknowledged that he had no real disability due to 
the wound and the clinical examination supported that claim.  
These findings demonstrate a history of a combat injury to 
the right shoulder that if classified under the criteria for 
muscle injuries would certainly be no more than slight.  In 
any event, there is no evidence that explicitly indicates any 
muscle damage or evidence of muscle injury or disabling 
residuals to warrant further consideration under 38 C.F.R. 
§ 4.73 for muscle injuries.

The veteran's testimony regarding the degree of his service-
connected disability has been considered but the evidence 
does not support a compensable evaluation for scar of the 
right shoulder.  However, as a layperson, he is not competent 
to make medical determinations.  See e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The competent 
evidence in this case does not provide a basis for favorable 
action on the veteran's claim.

Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
assigned and with due consideration to the provisions of 38 
C.F.R. § 4.7, a compensable evaluation is not warranted for 
any portion of the time period under consideration.  The 
Board has considered staged ratings, under Fenderson v. West, 
12 Vet. App. 119 (1999), but concludes that they are not 
warranted as the veteran right shoulder scar is not shown to 
have been more than noncompensably disabling at any time 
since the grant of service connection.  

Therefore a preponderance of the evidence is against the 
claim for a compensable rating for scar of the right shoulder 
and that the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).


ORDER

Entitlement to an initial compensable evaluation for scar of 
the right shoulder is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


